DETAILED ACTION
Election/Restrictions
 	Restriction to one of the following inventions (Invention 1, Inventions 2A with 2B or Inventions 3A with 3B) is required under 35 U.S.C. 121:
1.    Claims 1-4, drawn to a VRM system, classified in H02M1/008.
2A. Claims 5-10, drawn to a method, classified in H02M1/325.
2B. Claims 11-16, drawn to a VRM system, classified in H02M1/325.
 	3A. Claims 17-20, drawn to a method, classified in H02M1/0019.
3B. Claims 21-24, drawn to a VRM system, classified in H02M1/0019.
 	If elected, inventions 2A and 2B will be examined together.
 	If elected, inventions 3A and 3B will be examined together.
The inventions are independent or distinct, each from the other because:
 	Inventions 1 and 2B are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design such as a VRM system without a second switch, wherein closing the second switch connects the first adaptable spare converter with the second VRM output or a VRM system without detecting a failure of a first primary converter in a first output group. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Inventions 2A and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as one without detecting, in a VRM system, a failure of a first primary converter. The process may also be practiced by another and materially different apparatus such as one without a second switch, wherein closing the second switch connects the first adaptable spare converter with the second VRM output.

 	Inventions 3A and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as one without predicting, based on the monitoring, that the first computer component is likely to experience a high load condition in the future. The process may also be practiced by another and materially different apparatus such as one without a second switch, wherein closing the second switch connects the first adaptable spare converter with the second VRM output.
 	Inventions 1 and 3B are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design such as a VRM system without a second switch, wherein closing the second switch connects the first adaptable spare converter with the second VRM output or a VRM system without predicting, based on the monitoring, that the first computer component is likely to experience a high load condition in the future.

 	Inventions 2A and 3B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be practiced by another and materially different apparatus such as one without predicting, based on the monitoring, that the first computer is likely to experience a high load condition in the future. Also the apparatus as claimed can be used to practice another and materially different process such as one without detecting, in a VRM system, a failure of a first primary converter.
 	Inventions 2A and 3A are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different mode of operation such as a method without detecting, in a VRM system, a failure of a first primary converter or a method without predicting, based on the monitoring, that the first computer component is likely to experience a high load condition inf the future.

 	Inventions 3A and 2B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be practiced by another and materially different apparatus such as one without detecting, in the VRM system, a failure of a first primary converter . Also the apparatus as claimed can be used to practice another and materially different process such as one without predicting, based on the monitoring, that the first computer is likely to experience a high load condition in the future.
 	Inventions 2B and 3B are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design such as a VRM system without detecting, in the VRM system, a failure of a first primary converter or a VRM system without predicting, based on the monitoring, that the first computer component is likely to experience a high load condition in the future.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as evidenced by the different fields of classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	A telephone call was made to Attny. Peter Edwards on 6/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839